Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in an interview with Robert Myers on 03/05/2021.
The application has been amended as follows:
--Claim 4 (Currently Amended)   The sensor housing assembly according to claim 1, wherein the conductive particles are carbon black particles.
 	--Claim 9 (Currently Amended)   The sensor housing assembly according to claim 1, wherein the conductive particles are metallic nanowires.
 	--Claim 16 (Currently Amended)   The sensor housing assembly according to claim 1,wherein the conductive particles are graphene particles.
 	--Claim 17 (Currently Amended)   The sensor housing assembly according to claim 1,wherein the conductive particles are fullerene particles.
1,wherein the conductive particles are carbon nanotubes.
 	--Claim 19 (Currently Amended)   The sensor housing assembly according to claim 1,wherein the conductive particles are metallic particles.
 	--Claim 20 (Currently Amended)   The sensor housing assembly according to claim 1,wherein the conductive particles are metallic fibers.
 	 --Claim 21 (Currently Amended)   The sensor housing assembly according to claim 1, wherein the conductive particles are metal plated fiber particles.
 	--Claim 22 (Currently Amended)   The sensor housing assembly according to claim 1, wherein the conductive particles metal-plated nanofibers.
 	--Claim 23 (Currently Amended)   The sensor housing assembly according to claim 1, wherein the conductive particles are carbon nanotubes.
 	--Claim 24 (Currently Amended)   The sensor housing assembly according to claim 1, wherein the conductive particles are graphene nanoparticles.
 	--Claim 25 (Currently Amended)   The sensor housing assembly according to claim 1, wherein the conductive particles are graphene oxide nanoparticles.
Allowable Subject Matter
 Claims 1-2, 4, 6-7, 9-11, 13-25, and 28-29 are allowable and the following is an examiner’s statement of reasons for allowance: as for claim 1, the closest prior art, Bingle However, based on the amendment, the prior arts, Bingle et al (2011/0249120) in views of Silwa et al (2017/0334366), do not disclose wherein the electrically conductive polymeric material comprises polypropylene or polyamide and conductive particles having a size between 1 and 100 nanometers, wherein the electrically conductive polymeric material has a positive temperature coefficient (PTC) electrical resistance property. The prior arts of record taking singly or in combination do not teach or suggest the above-stated limitation taking wholly in combination with all the elements of each independent claim.
 	Therefore, claims 1-2, 4, 6-7, 9-11, 13-25, and 28-29 are now in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715